Fourth Court of Appeals
                               San Antonio, Texas
                                     January 16, 2019

                                   No. 04-18-00988-CR

                                 Francisco L. ROBLES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR4228
                        Honorable Joey Contreras, Judge Presiding


                                     ORDER
       Appellant’s counsel, Scott Dalrymple, moved to withdraw. We GRANT counsel’s
motion. See TEX. R. APP. P. 6.5.



                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court